Citation Nr: 0115359	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  01-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the RO 
which granted service connection for PTSD and assigned a 30 
percent evaluation, effective from May 18, 2000, the date of 
receipt of the veteran's claim of service connection.  


FINDING OF FACT

Since service connection was granted, the veteran's PTSD is 
not shown to have impaired occupational and social 
functioning to the degree greater than that contemplated by 
the 30 percent rating.  


CONCLUSION OF LAW

The assignment of a rating in excess of 30 percent for 
service-connected PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, 
including Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A claim of service connection for PTSD was received at the RO 
in May 2000.  

A letter from a VA psychiatrist dated in September 2000 noted 
that the veteran had "bad memories," recurrent nightmares, 
and difficulty sleeping because of his wartime experiences in 
World War II.  The veteran reported that he was preoccupied 
by the death of a close friend during combat.  The veteran 
married shortly after returning home from the war, had three 
children, and worked for the fire department until his 
retirement.  His wife died at the age of 44, just as his son 
was leaving for Vietnam.  The veteran reported that he was 
only recently able to talk to his son about his nervous 
symptoms that he has suffered all of his life, but had kept 
as much as possible to himself.  The examiner offered a 
diagnosis of PTSD due to combat experiences and opined that 
the veteran was totally disabled and unemployable.  

On VA fee basis examination in September 2000, the examiner 
chronicled the veteran's personal and military history from 
the time of his enlistment in the military to his retirement 
at age 65.  The veteran reported that he had frequent 
nightmares after returning home from the war and was hyper-
vigilant.  The veteran worked for the phone company after 
returning home and then as a firefighter for many years until 
he retired at age of 65.  He said that being involved in fire 
fighting gave him some comfort and distraction since it was a 
stressful job and he could direct his anxiety to the job 
excitement.  Otherwise, he was always restless.  He said that 
he did not watch war movies because they made him 
uncomfortable.  The veteran reported that he was still hyper-
vigilant and had to be near the door so that he could leave 
when he wanted.  He said that he felt guilty about a close 
friend who was killed during the war, and that he frequently 
visited his gravesite.  The veteran reported that he had no 
past psychiatric hospitalizations and no history of 
psychiatric difficulties or illness in the family.  

On mental status examination, the veteran was alert and well 
oriented.  His speech was normal and his thought process was 
coherent.  His affect was somewhat constricted and his mood 
was anxious.  There was no disorder of thought content such 
as delusions or hallucinations.  The veteran complained of 
nightmares, hyper-vigilance, and flashbacks of his wartime 
experiences.  He denied any suicidal or homicidal ideation, 
and his intellectual functioning and memory were average for 
his age.  The diagnosis on Axis I was PTSD, chronic and 
delayed.  On Axis V, the Global Assessment of Functioning 
(GAF) score was 65.  

The examiner commented that the appellant was a 77-year old 
veteran who saw combat action in World War II.  He was a 
machine gunner on a tank and witnessed many casualties and 
deaths and had to endure the fear and overcome it.  The 
veteran reported a history of hyper-vigilance and flashbacks 
of his wartime experiences after returning home, as well as 
nightmares, irritability, and difficulty in his marital 
relationship.  Considering these symptoms and the traumatic 
events of battle, the diagnosis of PTSD, delayed and chronic 
seemed appropriate for Axis I.  On Axis IV, the stressors 
were judged to be moderate.  For Axis V, the examiner noted 
that the veteran lived by himself and was able to perform the 
normal functions of everyday self-care.  He drove his own car 
and drove himself to the examination; he noted that the 
veteran was able to find the address without any apparent 
difficulty.  His intelligence was intact and there was no 
evidence of any major mental defect or disorder.  The 
examiner concluded that, considering his symptoms, including 
anxiety and depression, and the difficulty he has had with 
interpersonal relationships, his functional ability was 
judged to be 65.  

Discussion

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefined and expanded the obligations 
of VA with respect to the duty to assist.  This change in the 
law was made applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon careful review of the claims folder, the Board finds 
that all required notice and development actions specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal.  
Specifically, the Board finds that the Statement of the Case 
provided to both the veteran and his representative 
specifically satisfy the requirement at Section 5103 of the 
new statute in that it clearly notified the interested 
parties of the evidence necessary to substantiate the 
veteran's claim; that is, evidence that his PTSD causes 
symptomatology as specified in the cited rating code.  
Additionally, the Board finds that the duty to assist 
provided under the new statute at Section 5103A has also been 
fulfilled, to the extent necessary, in that pertinent 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
and he has been afforded a VA examination.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, the VA has a duty to acknowledge 
all regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole-
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco was not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the 
moment of the examination.  

38 C.F.R. § 4.126(a) (2000).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2000) and 
are set forth in pertinent part below:

General Rating Formula for Mental Disorders are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 30 percent currently assigned.  38 C.F.R. 
§ 4.130 (2000).  It must be remembered that disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  The 
percentage ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 C.F.R. § 4.1 (2000).  

Based upon the criteria set forth in the rating schedule, a 
rating in excess of 30 percent for PTSD is not warranted.  
The veteran's principal symptomatology includes periodic 
nightmares, hyper-vigilance, and flashbacks.  Despite these 
difficulties, the veteran reported that he worked for many 
years as a firefighter up until he retired at age 65, without 
any reported lost time at work because of his PTSD symptoms.  
Up until the filing of his claim, the veteran has had no 
psychiatric treatment and never required hospitalization for 
any psychiatric problems.  On recent psychiatric examination, 
the veteran's affect was somewhat constricted, and his mood 
was anxious.  However, there was no major disorder of speech, 
and intellectual functioning and memory were judged average 
for his age.  Thought processes were rational and coherent.  
There was no evidence of any psychotic process.   

The Board has considered the opinion offered by a VA 
psychiatrist in September 1999, that the veteran was totally 
disabled and unemployable.  However, no reasons were given 
for this conclusion.  The Board finds that the fee basis 
psychiatric report was more comprehensive and persuasive on 
the question of the current level of the veteran's 
psychiatric impairment as it affects social and occupational 
ability.  In this regard, the fee basis examiner provided a 
detailed report of the veteran's personal and medical 
history.  The examiner noted that the veteran lived alone and 
was able to take care of himself.  He had a good relationship 
with his children, and there was no evidence of any memory 
loss or impaired judgment.  The examiner indicated that he 
considered all of the veteran's PTSD symptoms, including his 
anxiety and depression, and assigned a GAF score of 65.  

A GAF score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The Board finds that 
the manifestations listed for the GAF of 65 as noted by the 
VA is in keeping with the veteran's disability picture, and 
that such disability picture is not more closely analogous to 
the assignment of the next higher rating of 50 percent.





ORDER

A rating in excess of 30 percent for service-connected PTSD 
is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

